Citation Nr: 0001554	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  97-30 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for a psychiatric 
disability, most recently diagnosed as post traumatic stress 
disorder, currently rated as 50 percent disabling.  

2.  Entitlement to a total disability rating due to 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1966 to July 
1969, and from April 1980 to October 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the veteran an increased (compensable) 
rating of 10 percent for his service connected dysthymic 
disorder, with a history of post traumatic stress disorder.  
The veteran filed a timely April 1995 notice of disagreement 
regarding this rating determination, initiating this appeal.  
A personal hearing was not requested.  

The veteran's claim was initially presented to the Board in 
October 1996, at which time it was remanded for additional 
development.  The RO developed the case as required by the 
Board, and reviewed the veteran's claim in light of all 
additional evidence added to the record.  In a May 1997 
rating decision, the veteran was awarded an increased rating, 
to 50 percent, for his service connected dysthymic disorder, 
with symptoms of post traumatic stress disorder.  The RO then 
stated this result was a full grant of benefits sought on 
appeal, as the veteran had previously stated an increased 
rating of "at least 30 percent" was warranted in his claim, 
and the appeal was thus concluded.  However, the conclusion 
of the veteran's appeal on this issue in May 1997 was 
erroneous; the veteran's statement requesting "at least 30 
percent" reflects a minimum benefit sought by the veteran, 
not a maximum, as the veteran did not state he was seeking 
"at most 30 percent" for his service connected psychiatric 
disability.  In the accredited representative's July 1999 VA 
Form I-646, he strenuously argued that the veteran did not 
now and has never wished to terminate his appeal of the RO's 
February 1995 rating decision upon the receipt of a 50 
percent rating in May 1997.  Because there has been no 
clearly expressed intent on the part of the veteran to limit 
his appeal to entitlement to a specified disability rating, 
the VA is required to consider entitlement to all available 
ratings for that disability.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) [citing AB v. Brown, 6 Vet. App. 35, 38 
(1993)].  Accordingly, this issue remains in appellate status 
from the time of the April 1995 notice of disagreement filed 
in response to the February 1995 rating decision.  

In the RO's May 1997 rating decision, the veteran was also 
denied a total disability rating due to individual 
unemployability.  He responded with a September 1997 notice 
of disagreement, and was sent an October 1997 statement of 
the case.  He then filed a January 1998 substantive appeal, 
perfecting his appeal of this issue.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran seeks an increased rating for a psychiatric 
disability, currently diagnosed as post traumatic stress 
disorder.  He was originally afforded service connection for 
a "nervous condition," according to the February 1982 
notification letter sent to the veteran.  The prevalent 
psychiatric diagnoses of record are post traumatic stress 
disorder and dysthymic disorder.  All symptoms thereto will 
be considered as part of the veteran's service connected 
disability.  38 C.F.R. §§ 4.13, 4.125 (1999).  

As an initial matter, the veteran's increased rating claim is 
well grounded.  The United States Court of Veterans Appeals 
(Court) has held that if a veteran claims that a service-
connected disability has become worse, then the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
As the veteran has alleged an increase in the severity of his 
service connected disability, his claim is well grounded.  

As is noted above, this action originates from an April 1995 
notice of disagreement filed in response to a February 1995 
rating action.  The provisions of the rating schedule for 
determining the disability evaluations for mental disorders 
were changed effective November 7, 1996.  Where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Therefore, the veteran is entitled to evaluation of his 
increased rating claim under both the new and the old 
criteria.   For the applicable period, the RO must consider 
both the new and the old criteria and apply the criteria that 
result in the most favorable outcome for the veteran.   
Because the RO determined the veteran's original appeal to 
have concluded in May 1997, and his subsequent actions were 
thus considered as part of a separate appeal, additional 
evidence received regarding his service connected psychiatric 
disability was not afforded VA review under both the old and 
new rating criteria, as is required by Karnas.  This 
procedural defect requires a REMAND for consideration of all 
evidence of record in light of both the old and the new 
rating criteria.  

The veteran has also initiated and perfected an appeal of the 
May 1997 RO denial of his claim for a total disability rating 
due to individual unemployability.  In light of the remand of 
his increased rating claim, any Board action on his claim for 
unemployability will be deferred pending final adjudication 
of the intertwined increased rating issue.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  

Thus, in light of the above, this claim must be REMANDED for 
the following additional development:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.  

2.  The RO must ensure that all pertinent 
records of treatment are associated with 
the claims folder.  If the RO concludes 
any additional action not specified by 
the Board is warranted based on the facts 
of record, such as, but not limited, 
additional VA psychiatric evaluation, 
such should be accomplished at this time.  

3.  After completion of all requested 
development, the RO should review the 
veteran's claim for an increased rating 
for his psychiatric disability in light 
of both the old and the new rating 
criteria, applying the criteria that 
result in the most favorable outcome for 
the veteran.    The RO should then review 
the veteran's claim for a total 
disability rating due to individual 
unemployability in light of all 
additional evidence added to the record.  
If the actions taken remain adverse to 
the veteran in any way, he and his 
representative should be furnished with a 
supplemental statement of the case.  They 
should then be afforded a reasonable 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



